NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2877-18T2

ASMAR THOMPSON,

                   Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

          Respondent.
_____________________________

                   Submitted April 28, 2020 – Decided May 28, 2020

                   Before Judges Hoffman and Currier.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Asmar Thompson, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Christopher Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Asmar Thompson, a New Jersey State Prison (NJSP) inmate, appeals from

a November 9, 2018 final agency decision of the Department of Corrections

(DOC), finding him guilty and imposing sanctions for committing prohibited act

*.306, conduct which disrupts or interferes with the security or orderly running

of the correctional facility, in violation of N.J.A.C. 10A:4-4.1(a). We affirm.

      We discern the following facts from the record. On October 11, 2018,

NJSP placed Thompson on temporary closed custody (TCC) status, which

resulted in him having to change cells. After undergoing an evaluation at the

prison medical clinic, corrections officers escorted Thompson to his new cell.

There, the officers ordered Thompson to enter the cell, but he refused and

became argumentative about his TCC placement.

      Thompson became physically aggressive, prompting Sgt. Christopher

Donet to call a Code 33.1 With the assistance of responding officers, Sgt. Donet

successfully restrained Thompson to the ground. The officers then escorted

Thompson back to the medical clinic.

      As a result of the altercation, DOC charged Thompson with committing

prohibited act *.306.    On October 12, 2018, a corrections officer served



1
  A Code 33 alerts DOC staff of an emergency within the prison and signals
all available staff to respond to the emergent situation.
                                                                        A-2877-18T2
                                       2
Thompson with the charge and investigated the incident, referring the charge to

a disciplinary hearing officer for further action.

      The hearing occurred on October 29, 2018, following postponements due

to the hearing officer's need to obtain additional information and Thompson's

request for confrontation and a polygraph. The polygraph request was denied.

The hearing officer granted Thompson's request for the assistance of a counsel

substitute.

      The hearing officer considered Thompson's arguments, the testimony of

four corrections officers and video evidence which showed Thompson refusing

to enter the cell and arguing with the officers. Based on the evidence, the

hearing officer found Thompson guilty and sanctioned him to 150 days'

administrative segregation, 210 days' loss of commutation time, 30 days'

suspension of email privileges, and 30 days' loss of phone privileges. The

hearing officer found that corrections officers gave Thompson three minutes to

comply with a reasonable order. Thompson refused to follow the order, which

resulted in a disruption to the orderly running of the prison.

      Thompson administratively appealed the hearing officer's decision. On

November 9, 2018, the Associate Administrator upheld the guilty finding and

sanctions imposed. On appeal to this court, Thompson contends the hearing


                                                                       A-2877-18T2
                                         3
officer's decision was arbitrary, capricious and not based on substantial credible

evidence.

      After a careful review of the record, we find Thompson's claims lack

sufficient merit to warrant extensive discussion in a written opinion. R. 2:11-

3(e)(1)(D). We add the following brief comments.

      The scope of appellate review of an administrative agency's final decision

is limited. In re Herrmann, 192 N.J. 19, 27 (2007). Decisions by an agency will

be upheld, unless the decision is "arbitrary, capricious or unreasonable or it is

not supported by substantial credible evidence in the record as a whole." Henry

v. Rahway State Prison, 81 N.J. 571, 579-80 (1980). Our review is limited to

whether the agency's findings could reasonably have been reached based on

substantial evidence in the record. In re Taylor, 158 N.J. 644, 656 (1999). See

also Avant v. Clifford, 67 N.J. 496, 530 (1975) (noting the substantial evidence

standard applied to guilty findings in DOC appeals). "Substantial evidence" is

"such evidence as a reasonable mind might accept as adequate to support a

conclusion." In re Hackensack Water Co., 41 N.J. Super. 408, 418 (App. Div.

1956).

      Applying this standard of review to the record before the hearing officer,

there was substantial credible evidence to support finding Thompson guilty of


                                                                         A-2877-18T2
                                        4
prohibited act *.306. The hearing officer found the testimony of the four

corrections officers credible and corroborated by the video evidence of

Thompson refusing to enter the cell and becoming argumentative.

     Affirmed.




                                                                  A-2877-18T2
                                     5